DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/22 has been entered.
 Claim Objections
 	Claim 44 is objected to because of the following informalities: “the conduction channel” lacks antecedent basis.  Appropriate correction is required.
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) received 11/1/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 22, 28, 31-32 and 42-44 are rejected under 35 U.S.C. 102a1 as being anticipated by Kotowski (US 2010/0109768).
 	With respect to claim 22, Kotowski discloses a power converter having an input port (Fig. 2 214) and an output port (Fig. 2 212), the power converter comprising: a controller (Fig. 2 203-205) to generate one (Fig. 2 PWMa) or more control signals based (Fig. 2 PWMOUT), at least in part, on signals within the power converter; at least one switch (Fig. 2 207_1) to alternately transition between a conducting and a non-conducting state based, at least in part, on a gate-drive voltage (Fig. 2 voltage PWMOR) to be applied to a gate of the at least one switch; and a level shifter (Fig. 3 302,303,310) comprising a memory (Fig. 4 407), the level shifter to facilitate the transition (Fig. 4 PWMDR) of the at least one switch between the conducting and the non-conducting state based, at least in part, on a particular logical value (Fig. 4 value of PWMq) to be selected from logical values to be stored in the memory of the level shifter, the particular logical value to be selected (Fig. 4 407 Q output) to generate the gate-drive voltage, wherein the level shifter comprises a first buffer (Fig. 4 408) and a second buffer (Fig. 4 404) and a multiplexer (Fig. 4 405) coupled to the first and the second buffers, wherein at least one (Fig. 4 408) of the first and the second buffers buffer the particular logical value.

 	With respect to claim 28, Kotowski discloses the power converter of claim 22, wherein the level shifter to select (Fig. 4 405_2 selects Q value) the particular logic value, to invert (Fig. 4 408) the particular logic value, and to generate the gate-drive voltage based, at least in part (Fig. 4 405_1) on the inverted logic value.

 	With respect to claim 31, Kotowski discloses the power converter of claim 22, wherein the level shifter comprises a latch (Fig. 4 407) to store an indication regarding which logical value is to be selected to generate the gate-drive voltage.

 	With respect to claim 32, Kotowski discloses the power converter of claim 22, wherein the level shifter comprises an output interface (Fig. 3 interface 303-310) to receive a gate-drive signal (Fig. 3 PWMq) from the level shifter and to derive, from the gate drive signal, the gate drive voltage (Fig. 3 voltage PWMDR) to be applied to the gate, wherein a potential difference across the output interface is to be variable.

 	With respect to claim 42, Kotowski discloses the power converter of claim 22, wherein the level shifter further comprises a delay (Fig. 3 311) which prevent the gate-drive voltage from changing during a blanking interval.

 	With respect to claim 43, Kotowski discloses the power converter of claim 22, wherein the logical values are binary digits [HIGH/LOW].

 	With respect to claim 44, Kotowski discloses the power converter of claim 22, wherein the level shifter further comprises an input interface (Fig. 4 401), the input interface to provide an instruction signal (Fig. 3 PWMIN) to the level shifter to form the conduction channel (Fig. 2 207_1 conduction).
Allowable Subject Matter
 	Claims 23-27, 30 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See the action dated 8/1/22 for the reasons for indicating allowable subject matter for claims 23-27 and 33-34. The following is a statement of reasons for the indication of allowable subject matter for claim 30:  
	With respect to claim 30, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the particular logical value to comprise a value to be derived from a fast bit along the first path or the second path.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839